      Case 3:19-cv-00327-AWT Document 23 Filed 06/23/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
JOSEPH A. MULLIGAN,              :
                                 :
          Plaintiff,             :      Civil No. 3:19-cv-327 (AWT)
                                 :
             v.                  :
                                 :
CONNECTICUT DEPARTMENT OF        :
DEVELOPMENTAL SERVICES,          :
                                 :
          Defendant.             :
-------------------------------- x

                     ORDER RE MOTION TO REOPEN

     The Request to Reopen and Reversal of Stipulation of Dismissal

(the “Motion”) (ECF No. 22) is hereby DENIED.

     On October 7, 2019, the parties filed the Stipulation of

Dismissal (the “Stipulation”) (ECF No. 20), which stated that,

“[p]ursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure,   plaintiff   and   defendant,   through   counsel,    and   by

stipulation do hereby agree to dismissal of the . . . case as to

the defendant, with prejudice.” Id. On October 8, 2019, the court

approved the Stipulation, dismissed the case with prejudice, and

directed that the case be closed. See 10/8/2019 Order, ECF No. 21.

On November 21, 2019, the plaintiff filed the instant motion,

stating that “[he] initially dropped the case because of illness”

and is now “able to go forward with the case if [the court] would

allow it to be reopened.” Motion at 1.
        Case 3:19-cv-00327-AWT Document 23 Filed 06/23/20 Page 2 of 3



       The plaintiff does not indicate whether he filed his motion

pursuant to Federal Rule of Civil Procedure 59(e) or 60(b). A

motion to alter or amend judgment must be filed within 28 days

after the entry of judgment. Fed. R. Civ. P. 59(e). As judgment

entered on October 8, 2019, see ECF No. 21, any motion to alter or

amend judgment would be untimely. Therefore, the court considers

the motion as filed pursuant to Rule 60(b). See Miles v. New York

City Transit Auth., 802 Fed.Appx. 658, 659 (2d Cir. 2020) (“We

construe a motion to reopen (filed more than 28 days after judgment

. . .) as a motion under Federal Rule of Civil Procedure 60(b).”)

(citing Meilleur v. Strong, 682 F.3d 56, 60 (2d Cir. 2012)).

       Because “final judgments should not be lightly reopened,” a

Rule   60(b)   motion   may   be   “invoked   only   upon   a   showing   of

exceptional circumstances.” Nemaizer v. Baker, 793 F.2d 58, 61-62

(2d Cir. 1986) (internal citations and quotations omitted). See

also Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008)

(Rule 60(b) sets forth “a mechanism for extraordinary judicial

relief invoked only if the moving party demonstrates exceptional

circumstances.” (internal quotation marks and citation omitted)).

Under Rule 60(b), the court may relieve a party from a final

judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable
       neglect; (2) newly discovered evidence that, with
       reasonable diligence, could not have been discovered in
       time to move for a new trial under Rule 59(b); (3) fraud
       (whether previously called intrinsic or extrinsic),


                                    -2-
      Case 3:19-cv-00327-AWT Document 23 Filed 06/23/20 Page 3 of 3



     misrepresentation, or misconduct by an opposing party;
     (4) the judgment is void; (5) the judgment has been
     satisfied, released or discharged; it is based on an
     earlier judgment that has been reversed or vacated; or
     applying it prospectively is no longer equitable; or (6)
     any other reason that justifies relief.

Fed. R. Civ. P. 60(b). On their face, subsections 60(b)(2) through

(5) are inapplicable to the Motion. Accordingly, the Motion is

treated as one pursuant to Rule 60(b)(1). 1

      “It is well established that Rule 60(b)(1) is not intended

to relieve a litigant from the consequences of a voluntary and

deliberate decision.” Greig v. Harmon, 182 F.3d 899 (2d Cir. 1999)

(citing Nemaizer 793 F.2d at 62 (“Mere dissatisfaction in hindsight

with choices deliberately made” does not provide relief under Rule

60(b)(1))). Because the plaintiff agreed to the Stipulation and

reiterated in the instant motion that he voluntarily chose to

dismiss his case, the court concludes that the circumstances of

this case are not exceptional and do not warrant the exercise of

Rule 60(b)’s extraordinary judicial relief.

     It is so ordered.

     Dated this 23rd day of June 2020, at Hartford, Connecticut.

                                                 /s/ AWT
                                             Alvin W. Thompson
                                        United States District Judge




1 The court notes that Rule 60(b)(6) is only available when the
ground justifying relief is not already encompassed within any
of the first five subsections of Rule 60(b). See United States
v. Cirami, 535 F.2d 736, 740-41 (2d Cir. 1976).


                                  -3-
